                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                             May 01, 2019
                              UNITED STATES DISTRICT COURT
                                                                                          David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

BERNICE GARZA,                                      §
                                                    §
             Plaintiff,                             §
VS.                                                 § CIVIL ACTION NO. 7:18-CV-249
                                                    §
OMAR ESCOBAR JR., et al,                            §
                                                    §
             Defendants.                            §

                                        FINAL JUDGMENT

           For the reasons stated in this Court’s order of April 30, 2019,1 Plaintiff’s claims against

Defendants having been DISMISSED WITH PREJUDICE, the Court hereby enters this final

judgment.

           IT IS SO ORDERED.


           DONE at McAllen, Texas, this 1st day of May, 2019.


                                                    ___________________________________
                                                    Micaela Alvarez
                                                    United States District Judge




1
    Dkt. No. 21.

1/1
